DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 22, claim recites “wherein the predicting the head orientation that the head of the listener will have with respect to the virtual image includes determining a sequence of HRTFs with coordinates based on a path of the virtual image as the virtual image with respect to the head orientation of the listener” which renders the claim indefinite since there are grammatical issues present in the limitation. According to paragraph [0237], the sequence of HRTFs are determined based on “the head of the user moving in a head path and/or by a virtual sound source moving along the path.” In light of the specification and as best understood by the Examiner, the Examiner interprets the determination of the sequence of HRTFs based on a path of the virtual image relative to the head of the listener. 
Claim 26 recites the limitation "determining a path that represents a predicted head orientation that the listener will have when both the virtual image moves" in line 3 (emphasis added). There is insufficient antecedent basis for this limitation in the claim since claim 21 merely introduces a single virtual image. In the interest of compact prosecution, claim 26 is interpreted as “determining a path that represents a predicted head orientation that the listener will have when 

Allowable Subject Matter
Claims 21, 23-25, and 27-40 are allowed.
With respect to claim 21, claim 21 is allowed since Norris (US 2015/0373477) in view of Hirst (USPN 9,544,706) does not teach “improving performance of the processing by prefetching and caching head-related transfer functions (HRTFs) derived from the predicting the head orientation that the head of the listener will have with respect to the virtual image.” The following analysis serves to distinguish the teachings of Norris in view of Hirst from the claimed invention. 
In relation to claim 21, Norris teaches a computing device that outputs a binaural sound based on stored HRTFs that are retrieved based on the orientation of the listeners head. See paragraphs [0165]-[0175]. Norris, however, is silent to the prefetching and caching the HRTFs. Hirst attempts to teach the shortcomings of Norris by teaching storing HRTFs in a cache; however, Hirst is silent to prefetching the HRTFs. See column 7 lines 37-67 – column 8 lines 1-23. Thus, claim 21 is allowed. Claims 28 and 34 are allowed for similar reasons as claim 21 and claims 23-25, 27, 29-33, and 35-40 are allowed for their dependencies on claims 21, 28, and 34.
Claims 22 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653